Citation Nr: 1503827	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a result of VA surgery performed at the Iowa City VA Medical Center (VAMC) on October 13, 2006.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1959 to December 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Chicago, Illinois.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2009.  A transcript of the hearing is of record.  The Board remanded the case for further development in November 2009.  That development was completed, and the case was returned to the Board for appellate review.

In May 2011, the appeal reached the Board, at which time it denied the benefits sought.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  However, in a February 2013 decision, the Court affirmed the Board's decision.  In March 2013, the Veteran filed a motion for reconsideration or, in the alternative, for panel review.  In a September 2013 panel opinion following oral argument, the Court withdrew the February 2013 decision and issued a decision setting aside the Board's May 2011 decision and remanding the matter for further adjudication.

In light of the Court's instructions, the Board remanded the appeal in July 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran has been shown to have additional disability of T-12 anterior spinal infarction with partial paraplegia of the lower extremities as the result of October 2006 aortic bifemoral bypass graft surgery at the Iowa City VAMC. 

2.  The additional disability was the result of surgical complications that were not reasonably foreseeable.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a result of VA surgery performed on October 13, 2006.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In the decision below, the Board has granted the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Section 1151 Claim

The issue before the Board is entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a result of VA surgery performed at the Iowa City VAMC on October 13, 2006.  Specifically, the Veteran has asserted that he is entitled to compensation for T-12 anterior spinal infarction with resultant bilateral lower extremity paralysis, neurogenic bladder dysfunction, and neuropathic pain.  Through his statements and testimony, he has contended that this additional disability is the result of an aortic bifemoral bypass surgery performed at the Iowa City VAMC that was performed on October 13, 2006.  He has maintained that the proximate cause of his additional disability were complications from the surgery that were not reasonable foreseeable.  On December 19, 2006, the Veteran filed a claim for entitlement to compensation under 38 U.S.C. § 1151 for spinal cord impairment and paralysis caused by his October 2006 surgery.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d) (2014); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a) (West 2014).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and that such additional disability was directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon review of the evidence of record, VA medical opinions, VA treatment reports, and lay assertions, entitlement to §1151 compensation is warranted for the Veteran in the present case.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

On October 13, 2006, the Veteran underwent aortic bifemoral bypass graft surgery at the Iowa City VAMC in order to treat bilateral iliac artery stenosis.  

Prior to the surgery, he signed an informed consent form and thus acknowledged that he understood that "known risks of this treatment/procedure" included "No guarantee of return of normal blood supply.... Inadequate blood supply to legs and/or pelvic structures requiring removal or amputation.  No guarantee of return of normal function.  Nerve or spinal cord damage from poor blood supply, possibly permanent.... Death."  The Veteran's wife testified in July 2009 that she and the Veteran were also orally informed that his surgery could result in paralysis.  ("[T]hey said somethin' about paralysis.... [W]hoever it was, I don't even remember [,] said 'Oh, now this probably happened maybe one time [ ] in a thousand or something, no big deal.'  And so, you know, they did [ ] tell us what could happen but they just played it down.").

Six days after his procedure, on October 17, 2006, the Veteran was able to walk without difficulty, and he was discharged from the VAMC.  

On October 24, 2006, the Veteran was diagnosed with an infection and readmitted to the hospital for treatment.  He was discharged four days later, and he was again walking without difficulty.  On October 29, 2006, however, the Veteran suddenly lost the ability to move his legs.  He also experienced a loss of sensation and incontinence.  He was diagnosed on the next day with a spinal cord infarction and partial paralysis.  He was eventually transferred to the Hines VAMC Spinal Cord Injury (SCI) department for rehabilitation.  During a May 2010 VA examination, the Veteran had diminished pulses, weakness, and a loss of sensation of the lower extremities, and he was diagnosed with partial paraplegia as a complication of the October 13, 2006, aortabifemoral graft.

As explained by the Court in its September 2013 decision for the instant case, there is no dispute that the Veteran has additional disability, which was caused by his VA surgery and did not result from his own misconduct.  Thus, in the present case, the first and second requirements of a 38 U.S.C.A. § 1151 claim - an additional disability and causation, are established based on the current evidence of record, and are not in dispute.  See 38 C.F.R. § 3.361(b), (c).  Rather, this case turns on the issue of proximate causation.  In this regard, the Court noted "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" by a VA care provider was not shown or argued before the Court.  VA also furnished the surgical treatment with the Veteran's written signature on an informed consent form in compliance with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

The Veteran's entire claim, therefore, rests on whether his additional disability was proximately caused by an "event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(B); 38 C.F.R. § 3.361(d)(2).  On this issue, the Court, in its September 2013 decision directed the Board to adequately determine whether a reasonable health care provider seeking to obtain informed consent would have disclosed the possibility in the Veteran's case of spinal cord impairment and paralysis as a reasonably foreseeable risk of the surgery.  See again 38 C.F.R. §§ 3.361(d)(2); 17.32.  In turn, the Board, in a July 2014 remand, requested a VA examiner to provide the following medical opinion: "[n]otwithstanding the informed consent documents, the examiner should state whether any additional disability was a reasonably foreseeable outcome of this surgery based upon the specific facts and circumstances of this Veteran's case."

With regard to reasonable foreseeability, whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).  

With regard to reasonable foreseeability, in Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013), the Court held that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  This means that the actual foreseeability of an event by a treating physician, an expert, or any other health care provider, is not dispositive.  Notwithstanding any informed consent document of record, the Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a veteran with the same characteristics as the Veteran in a given case.  Id. at 368-69.  

Upon review of the evidence, the Board finds that a "reasonable health care provider" would not have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would not have disclosed such risk in connection with such treatment, regardless of what risks the treating physician actually foresaw and disclosed in the actual informed consent form in the instant case.  38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.  Therefore, in light of this conclusion, it follows that the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable.  Id.  The following evidence of record lends some probative support to this finding:  

A VA physician, Dr. Y.L., MD., director of the Spinal Cord Rehabilitation Program at the Hines VAMC and one of the Veteran's former care providers, opined in a March 2008 letter that it appeared that the Veteran "suffered a loss of blood flow to his spinal cord that resulted in cord damage and paraplegia.  This presumptive loss of blood flow is a common sequelae, but not a wholly predictable outcome, of abdominal vascular disease and/or its[ ] surgical correction."  Dr. Y.L. added that "[w]hile his spinal cord impairment is permanent (as it is related to his vascular condition), this situation is not a routinely anticipated consequence of the vascular disease process, and he should be considered for service-connected benefits." 

Another VA physician, Dr. D.D., MD., chief of surgery at Hines VAMC, opined in a May 2010 medical report that "[p]araplegia-paraparesis after aortobifemoral graft is an infrequent complication of less than 1% and is not emphasized prior to the operative procedure.  The complication could have been foreseen; however, it would not normally be discussed in the preoperative discussion because of its low frequency." 

In July 2014, Dr. D.D. provided a VA addendum opinion again indicating that he "would not have specifically delineated ischemic cord injury as a possible complication of aorto-bifemoral bypass."  Dr. D.D. explained that ischemic injury to the cord (the Veteran's additional disability), is "uncommon" with aortic bifemoral bypass surgery.  Dr. D.D. described the additional disability caused by the VA surgery as an "infrequent, known complication."  The complication is "rare but known and therefore foreseeable."  In other words, although far from transparent, Dr. D.D. opined in a manner of words that the Veteran's additional disability caused by VA surgery was not an ordinary risk of his surgery that a reasonable health care provider would have disclosed prior to the surgery.  Thus, the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable.  Merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The actual foreseeability of an event by the treating physician in this case is not dispositive.  These medical opinions lend probative support to the Veteran's section 1151 claim.  Significantly, there are no contrary medical opinions of record.

In light of the above, resolving doubt in the Veteran's favor, the evidence supports entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 in the present case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is granted. 


ORDER

Subject to the provisions governing the award of monetary benefits, compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a result of VA surgery performed at the Iowa City VAMC on October 13, 2006, is granted.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


